UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM S-1 /A Amendment No. 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 EAST COAST DIVERISIFIED CORPORATION (Exact name of registrant as specified in its charter) Nevada 55-0840109 (Stateorotherjurisdictionof incorporationororganization) (PrimaryStandardIndustrial ClassificationCodeNumber) (I.R.S.Employer IdentificationNumber) 120 Interstate North Parkway, Suite 445 Atlanta, Georgia 20853 (770) 953-4184 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) National Registered Agents, Inc. of NV 1000 East William Street, Suite 204, Carson City, NV 89701 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Joseph M. Lucosky, Esq. Lucosky Brookman LLP 33 Wood Avenue South, 6th Floor Iselin, New Jersey 08830 (732) 395-4400 Approximate Date of Commencement of Proposed Sale to the Public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x CALCULATION OF REGISTRATION FEE TitleofEachClassOf SecuritiestobeRegistered Amounttobe Registered(1) Proposed Maximum Aggregate OfferingPrice pershare Proposed Maximum Aggregate OfferingPrice Amountof Registration fee Common Stock, $0.001 par value per share,issuable pursuant to the Equity Credit Agreement $ 0.016 (2) $ 448,000 (3) $ We are registering 28,000,000 shares of our common stock (the “Put Shares”) that we will put to Southridge Partners II, LP (“Southridge”), pursuant to an equity credit agreement (the “Equity Credit Agreement”) between the Southridge and the registrant, effective on July 1, 2011.In the event of stock splits, stock dividends, or similar transactions involving the common stock, the number of common shares registered shall, unless otherwise expressly provided, automatically be deemed to cover the additional securities to be offered or issued pursuant to Rule 416 promulgated under the Securities Act of 1933, as amended (the “Securities Act”).In the event that adjustment provisions of the Equity Credit Agreement require the registrant to issue more shares than are being registered in this registration statement, for reasons other than those stated in Rule 416 of the Securities Act, the registrant will file a new registration statement to register those additional shares. The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(c) of the Securities Act on the basis of the closing bid price of common stock of the registrant as reported on the Over-the-Counter Bulletin Board (the “OTCBB”) onAugust 15, 2011. This amount represents the maximum aggregate value of common stock which may be put to Southridge by the registrant pursuant to the terms and conditions of the Equity Credit Agreement between Southridge and the registrant. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION8(a) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SUCH SECTION8(a), MAY DETERMINE. The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the U.S. Securities and Exchange Commission (“SEC”) is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION, DATED AUGUST 19, 2011 EAST COAST DIVERSIFIED CORPORATION 28,000,000 Shares of Common Stock This prospectus relates to the resale of up to28,000,000 shares of our common stock, par value $0.001 per share, by the selling security holder (the “Selling Security Holder”),which are Put Shares that we will put to Southridge pursuant to the Equity Credit Agreement. The Equity Credit Agreement with Southridge provides that Southridge is committed to purchase up to $10,000,000 of our common stock.We may draw on the facility from time to time, as and when we determine appropriate in accordance with the terms and conditions of the Equity Credit Agreement. Southridge is an “underwriter” within the meaning of the Securities Act in connection with the resale of our common stock under the Equity Credit Agreement.No other underwriter or person has been engaged to facilitate the sale of shares of our common stock in this offering.This offering will terminate twenty four (24) months after the registration statement to which this prospectus is made a part is declared effective by the U.S. Securities and Exchange Commission (the “SEC”).Southridge will pay us 92% of the average of the lowest closing bid price of our common stock reported by Bloomberg, LP in any two trading days of the five consecutive trading day period commencing the date a put notice is delivered. We will not receive any proceeds from the sale of these shares of common stock offered by the Selling Security Holder.However, we will receive proceeds from the sale of our Put Shares under the Equity Credit Agreement.The proceeds will be used for working capital or general corporate purposes.We will bear all costs associated with this registration. Our common stock is quoted on the OTCBB under the symbol “ECDC.OB.” The shares of our common stock registered hereunder are being offered for sale by the Selling Security Holder at prices established on the OTCBB during the term of this offering.OnAugust 15, 2011, the closing bid price of our common stock was $0.016 per share. These prices will fluctuate based on the demand for our common stock. This investment involves a high degree of risk.You should purchase shares only if you can afford a complete loss. See “Risk Factors” beginning on page 7. Neither the SEC nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is, 2011 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 THE OFFERING 4 SUMMARY FINANCIAL INFORMATION 6 RISK FACTORS 7 FORWARD LOOKING STATEMENTS 15 USE OF PROCEEDS 15 DETERMINATION OF OFFERING PRICE 15 MARKET FOR OUR COMMON STOCK 15 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 16 DESCRIPTION OF BUSINESS 22 DESCRIPTION OF PROPERTY 25 LEGAL PROCEEDINGS 25 DIRECTORS AND EXECUTIVE OFFICERS 26 EXECUTIVE COMPENSATION 27 DIRECTOR COMPENSATION 28 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 29 CERTAIN RELATIONSHIPS, RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 29 DESCRIPTION OF SECURITIES 30 SELLING SECURITY HOLDERS 31 PLAN OF DISTRIBUTION 33 LEGAL MATTERS 35 EXPERTS 35 AVAILABLE INFORMATION 35 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 35 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS You should rely only on the information contained in this prospectus.We have not authorized anyone to provide you with information different from that which is contained in this prospectus.This prospectus may be used only where it is legal to sell these securities.The information in this prospectus may only be accurate on the date of this prospectus, regardless of the time of delivery of this prospectus or any sale of securities.This prospectus contains important information about us that you should read and consider carefully before you decide whether to invest in our common stock.If you have any questions regarding the information in this prospectus, please contact Kayode A. Aladesuyi, our President and Chief Executive Officer, at: East Coast Diversified Corporation, 120 Interstate North Parkway Suite 445, Atlanta, Georgia 20853 or by phone at (770) 953-4184. All dealers that effect transactions in these securities whether or not participating in this offering may be required to deliver a prospectus.This is in addition to the dealer’s obligation to deliver a prospectus when acting as underwriters. PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this Prospectus.This summary does not contain all the information that a person should consider before investing in the Company’s securities.A potential investor should carefully read the entire Prospectus, including “Risk Factors” and the Consolidated Financial Statements, before making an investment decision. In this prospectus, “ECDC,” the “Company,” “we,” “us” and “our” refers to East Coast Diversified Corporation. The Company Background East Coast Diversified Corporation (the “Company”, “East Coast”, “ECDC”, “we”, “us” or “our”), through its majority owned subsidiary, EarthSearch Communications International, Inc. (“EarthSearch”), offers a portfolio of Global Positioning System (“GPS”) devices, Radio Frequency Identification (“RFID”) interrogators, integrated GPS/RFID technologies and tag designs.These solutions help businesses worldwide to increase asset management, provide safety and security, increase productivity and deliver real-time visibility of the supply chain through automation.EarthSearch is an international provider of GPS and telemetric devices, applications and solutions for both consumer and commercial markets.EarthSearch developed and created devices which feature the world’s first wireless communication between RFID and GPS technologies.These devices provide real-time visibility of assets and goods in transit as well providing specialized security applications for sea ports, shipyards, and power and energy plants. The principal business offices of the Company are located at 120 Interstate North Parkway Suite 445, Atlanta, Georgia, 20853, and their telephone number at that address is (770) 953-4184.We currently lease approximately 4,500 square feet of generic office space for $4,796 per month.This lease expired on June 30, 2011 and was immediately renewed for a six month extension.The Company will consider renewing the prior lease or seek a new office location at the beginning of the 2012 fiscal year. Recent Developments Effective as of March 7, 2011, the Company replaced KBL LLP (the “Former Accounting Firm”) as its independent registered public accounting firm and engaged Randall N. Drake, CPA PA, 1981 Promenade Way, Clearwater, FL 33760 (the “New Accounting Firm”) as its new independent registered public accounting firm as of and for the year ended December 31, 2010.The change in independent registered public accounting firm was not the result of any disagreement with the Former Accounting Firm. On June 3, 2011, the Company filed a certificate of amendment to the Company’s Articles of Incorporation (the “Amendment”) with the Secretary of State of Nevada to increase the Company’s authorized capital stock to 500,000,000 shares, par value $0.001 per share, including (i) 480,000,000 shares of common stock, par value $0.001 per share and (ii) 20,000,000 shares of preferred stock, par value $0.001 per share.The effective date of the Amendment is June 1, 2011. On July 1, 2011 the Company entered into an Equity Credit Agreement with Southridge Partners II, LP (“Southridge”) pursuant to which the Company may put up to $10,000,000 of the Company’s common stock to Southridge subject to the terms and conditions therein .The maximum number of shares that Southridge could sell based upon the current market price of $0.019, ignoring any caps on percentage ownership, would be 526,315,789 shares.However, we are registering only an aggregate of 28,000,000 shares of common stock under the registration statement for issuance pursuant to the Equity Credit Agreement.The 28,000,000shares of the Company’s common stock will represent approximately 13.4% of shares outstanding immediately after exercise of the put right. On October 23, 2011, (the “Execution Date”) Company entered into an a share exchange agreement (the “Rogue Paper Share Exchange Agreement”) with Rogue Paper, Inc., a California corporation (“Rogue Paper”) and certain shareholders of Rogue Paper (the “Rogue Paper Shareholders”). Pursuant to the Rogue Paper Share Exchange Agreement, the Company shall acquire fifty-one percent (51%) of the issued and outstanding shares of common stock of Rogue Paper (the “Rogue Paper Common Shares”) in exchange for two million five hundred thousand (2,500,000) shares of the Company’s preferred stock, par value $0.001 per share (the “Preferred Shares”).No sooner than twelve months from the Execution Date, the Preferred Shares shall be convertible, at the option of the holder of such shares, into an aggregate of fifty million (50,000,000) shares of the Company’s common stock. Commencing six months from the Execution Date, both the Company and the holders of the Preferred Shares shall have the option to redeem any portion of such holders Preferred Shares for cash, at a price of sixty cents ($0.60) per share.Commencing twenty four (24) months from the Execution Date, holders of the remaining forty-nine percent (49%) of Rogue Paper Common Shares, have the option to have such shares redeemed by the Company for cash, at a price of $0.03 per share. Furthermore, the Company shall purchase up to an additional one million ($1,000,000) of Rogue Paper Common Shares, in intervals to be determined, over the course of the next twelve months following the Execution Date. History The Company was incorporated under the laws of the State of Florida on May 27, 1994, under the name Plantastic Corp., to engage in the business of purchasing and operating a tree farm and nursery.The Company was unsuccessful in this venture and in March 1997, the Company amended its articles of incorporation, reorganized its capital structure and changed its name to Viva Golf, USA Corp.The Company then acquired the assets of Viva Golf, USA Corp., a Delaware corporation, which consisted of a golf equipment marketing plan and other related assets.The Company unsuccessfully engaged in the business of golf club manufacturing and marketing and ceased those operations in 1998. The Company acquired 100% of the issued and outstanding shares of common stock of Lifekeepers International, Inc. in exchange for 1,000,000 of its newly issued shares under an Agreement and Plan of Reorganization on October 22, 1998.In connection with this acquisition, the Company changed its name to Lifekeepers International, Inc.On May 29, 2003, the Company changed its name to East Coast Diversified Corporation and changed its domicile to Nevada.During 2001, the Company discontinued its operations, and remained inoperative until April 26, 2006. 1 On April 26, 2006, the Company entered into a definitive Share Exchange Agreement (the “Agreement”) to acquire 100% of the issued and outstanding shares of Miami Renaissance Group, Inc. (“MRG”), a privately-owned Florida corporation, in exchange for the issuance of 4,635,000 restricted shares of the Company’s common stock and 167,650 preferred stock designated as Series A Convertible Preferred Stock (the “Preferred Stock”).The Company’s officers and directors, who did not own any shares of common stock of the Company prior to this Agreement, were also the majority shareholders of MRG.The Agreement was adopted by the unanimous consent of the Company’s Board of Directors (the “Board”) and written consent of the majority shareholders of the Company.Further, it was approved by unanimous consent of MRG’s Board of Directors and by written consent of the majority shareholders of MRG. Pursuant to the Agreement, the Company issued a total of 4,635,000 shares of common stock and 167,650 shares of Preferred Stock to the shareholders of the MRG in exchange for 20,500,000 shares of MRG, which represented 100% of the issued and outstanding shares of MRG.Following the closing of the Agreement, the shareholders of MRG owned approximately 63.75% of the Company’s issued and outstanding shares of common stock. On February 20, 2008, the Company entered into a Stock Sale Agreement (the “Stock Sale Agreement”), pursuant to which the Company agreed to sell and MRG Acquisition Corp. (a Delaware corporation formed for the purpose of acquiring MRG, hereinafter “MRGA”) agreed to acquire 100% of the capital stock of MRG (“MRG Shares”), representing substantially all of the assets of the Company, in consideration for the forgiveness of liabilities in the amount of $1,051,471 owed by the Company to certain affiliated persons. On April 6, 2009, the Board unanimously adopted and the consenting stockholders approved a resolution to effectuate a one-for-one hundred (1:100) reverse stock split (the “Reverse Split”) of the Company’s common stock.On June 29, 2009, the Company was notified by NASDAQ that has it had received the necessary documentation to process the Reverse Split and issue a new symbol (ECDC).The Reverse Split became effective on June 30, 2009. EarthSearch Transactions On December 18, 2009, the Company’s former principal stockholders, Frank Rovito, Aaron Goldstein and Green Energy Partners, LLC (collectively, the “Sellers”), entered into a Securities Purchase Agreement(the “Purchase Agreement”)withKayode Aladesuyi (the “Buyer”), pursuant to which the Sellers, beneficial owners of an aggregate of6,997,150 shares of the Company’s common stock (the “Sellers’ Shares”), agreed to sell and transfer the Sellers’ Shares to the Buyer for total consideration ofThree Hundred Thousand Dollars ($300,000.00).The Purchase Agreement also provided that the Company would enter into a share exchange agreement with EarthSearch. On January 15, 2010, the Company entered into a Share Exchange Agreement (the “Share Exchange Agreement”)with EarthSearch Communications International, Inc. (“EarthSearch”), pursuant to which the Company agreed to issue 35,000,000 shares of the Company’s restricted common stock to the shareholders of EarthSearch.On April 2, 2010, EarthSearch consummated all obligations under the Share Exchange Agreement.In accordance with the terms and provisions of the Share Exchange Agreement, the Company acquired 93.49% of the issued and outstanding common stock of EarthSearch.As a result of the execution and closing of the Purchase Agreement and Share Exchange Agreement, our principal business became the business of EarthSearch (the “Share Exchange”).The Board passed a resolution electing the new Board members and appointing new management of the Company and effectively resigning as their last order of business. The Share Exchange is being accounted for as an acquisition and recapitalization.EarthSearch is the acquirer for accounting purposes and, consequently, the assets and liabilities and the historical operations that are reflected in the consolidated financial statements herein are those of EarthSearch.The accumulated deficit of EarthSearch was also carried forward after the acquisition. 2 EarthSearch was founded in November 2003 as a Georgia corporation.The company subsequently re-incorporated in Delaware on July 8, 2005.The operations of its former wholly-owned subsidiary, EarthSearch Localizacao de Veiculos, Ltda in Brazil, were discontinued during 2007. On December 31, 2010, the Company acquired 1,800,000 additional shares of EarthSearch from a non-controlling shareholder in exchange for 439,024 shares of the Company’s common stock.As of August 15, 2011, the Company owns 94.66% of the issued and outstanding stock of EarthSearch. Business Summary The Company, through its majority owned subsidiary, EarthSearch, offers a portfolio of GPS devices, RFID interrogators, integrated GPS/RFID technologies and Tag designs.These solutions help businesses worldwide to increase asset management, provide safety and security, increase productivity, and deliver real-time visibility of the supply chain through automation.EarthSearch is an international provider of GPS and telemetric devices, applications and solutions for both consumer and commercial markets.EarthSearch developed and created devices which feature the world’s first wireless communication between RFID and GPS technologies.These devices provide real-time visibility of assets and goods in transit as well providing specialized security applications for sea ports, shipyards, and power and energy plants. 3 THE OFFERING Common stock offered by selling security holders 28,000,000 shares of common stock. Common stock outstanding before the offering 180,861,766 shares of common stock outstanding as of August 15, 2011. Common stock outstanding after the offering 208,861,766 shares of common stock. Terms of the Offering The selling security holders will determine when and how they will sell the common stock offered in this prospectus. Termination of the Offering This offering will terminate twenty (24) months after the registration statement to which this prospectus is made a part is declared effective by the SEC pursuant to the Equity Credit Agreement. Use of proceeds We will not receive any proceeds from the sale of the shares of common stock offered by the Selling Security Holders.However, we will receive proceeds from sale of our common stock under the Equity Credit Agreement.The proceeds from the offering will be used for working capital and general corporate purposes.See “Use of Proceeds.” Risk Factors The common stock offered hereby involves a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment. See “Risk Factors” beginning on page 7. OTC Bulletin Board Symbol ECDC This offering relates to the resale of up to 28,000,000 shares of our common stock, par value $0.001 per share, by the Selling Security Holder, which are the Put Shares that we will put to Southridge pursuant to the Equity Credit Agreement.Assuming the resale of all of the shares being registered in this Registration Statement, such shares would constitute approximately 13.4% of the Company’s outstanding common stock. On July 1, 2011,the Companyand Southridge entered into the Equity Credit Agreement pursuant to which, Southridge will have the opportunity, for a two year period, commencing on the date on which the SEC first declares effective this registration statement to which this prospectus is made a part registering the resale of our common shares, to resell shares of our common stock purchased under the Equity Credit Agreement.For each share of our common stock purchased under the Equity Credit Agreement, Southridge will pay ninety-two percent (92%) of the average of two lowest closing bid price (the “Bid Price”) of any two applicable trading days during the five (5) trading day period (the “Valuation Period”) commencing the date a put notice (the “Put Notice”) is delivered to Southridge (the “Put Date”) in a manner provided by the Equity Credit Agreement.Subject to the limitations outlined below, the Company may, at its sole discretion, issue a Put Notice to Southridge and Southridge will then be irrevocably bound to acquire such shares. 4 Subject to the terms and conditions of the Equity Credit Agreement, at any time or from time to time after the effectiveness of this registration statement, we can notify Southridge in writing of the existence of a potential material event based upon the good faith determination of our board of directors (the “Blackout Notice”), and Southridge shall not offer or sell any of our securities acquired under the Equity Credit Agreement from the time the Blackout Notice was provided to Southridge until Southridge receives our written notice that such potential material event has either been disclosed to the public or no longer constitutes a potential material event.If we deliver a Blackout Notice within fifteen trading days commencing the sixth day following a Put Date (the “Closing Date”), and the Bid Price immediately preceding the applicable Blackout Period (the “Old Bid Price”) is greater than the Bid price on the first trading day immediately followingsuch Blackout Period (the “New Bid Price”), then we are obligated to issue to the Investor a number of additional common shares (the “Blackout Shares”) equal to the difference between (i) the product of (X) the shares that were issued to the Investor on the most recent Closing Date and held by the Investor immediately prior to the Blackout Period (the “Remaining Put Shares”), multiplied by (Y) the Old Bid Price, and divided by (Z) the New Bid Price, and (ii) the Remaining Put Shares. In connection with the Equity Credit Agreement, we paid Southridge (i) a due diligence fee of $10,000 and (ii) 600,000 shares of the Company’s restricted common stock as additional consideration. We are relying on an exemption from the registration requirements of the Securities Act and/or Rule 506 of Regulation D promulgated thereunder.The transaction does involve a private offering, Southridge is an “accredited investor” and/or qualified institutional buyer and Southridge has access to information about us and its investment. At the assumed offering price of $0.016 per share, we will be able to receive up to $412,160 in gross proceeds, assuming the sale of the entire 28,000,000 shares being registered hereunder pursuant to the Equity Credit Agreement.Neither the Equity Credit Agreement nor any rights or obligations of the parties under the Equity Credit Agreement may be assigned by either party to any other person. There are substantial risks to investors as a result of the issuance of shares of our common stock under the Equity Credit Agreement. These risks include dilution of stockholders, significant decline in our stock price and our inability to draw sufficient funds when needed. Southridge will periodically purchase our common stock under the Equity Credit Agreement and will, in turn, sell such shares to investors in the market at the market price. This may cause our stock price to decline, which will require us to issue increasing numbers of common shares to Southridge to raise the same amount of funds, as our stock price declines. 5 SUMMARY FINANCIAL INFORMATION The following selected financial information is derived from theCompany’s financial statements appearing elsewhere in this Prospectus and should be read in conjunction with the Company’s financial statements, including the notes thereto, appearing elsewhere in this Prospectus. Summary of Operations For the Years Ended December 31, Total Revenue $ $ Loss from operations $ ) $ ) Net loss $ ) $ ) Net loss per common share (basic and diluted) $ ) $ ) Weighted average common shares outstanding For the Six Months Ended June 30, Total Revenue $ $ Loss from operations $ $ Net loss $ $ Net loss per common share (basic and diluted) $ $ Weighted average common shares outstanding $ $ Statement of Financial Position As of the Years Ended December 31, Cash and cash equivalents $ $ Total assets $ $ Working Capital $ ) $ ) Total Liabilities $ $ Stockholders’ equity ( deficit ) $ $ ) As ofJune 30, Cash and cash equivalents $ $ Total assets $ $ Working Capital $ ) $ ) Total Liabilities $ $ Stockholders’ equity ( deficit ) $ ) $ Due to the uncertainty of our ability to meet our current operating and capital expenses, our independent auditors included an explanatory paragraph in their report on the consolidated financial statements for the year ended December 31, 2010 regarding concerns about our ability to continue as a going concern. 6 RISK FACTORS The shares of our common stock being offered for resale by the Selling Security Holders are highly speculative in nature, involve a high degree of risk and should be purchased only by persons who can afford to lose the entire amount invested therein.Before purchasing any of these securities, you should carefully consider the following factors relating to our business and prospects.If any of the following risks actually occurs, our business, financial condition or operating results could be materially adversely affected.In such case, the trading price of our common stock could decline, and you may lose all or part of your investment. Risks Related To Our Business THERE IS SUBSTANTIAL DOUBT ABOUT THE COMPANY’S ABILITY TO CONTINUE AS A GOING CONCERN. Our auditor’s report in our 2010 consolidated financial statements expresses an opinion that substantial doubt exists as to whether we can continue as an ongoing concern.Because obtaining investment capital in not certain, or that our officers and directors may be unable or unwilling to loan or advance any additional capital to the Company, we may not have the funds necessary to continue our operations.Currently, our liabilities are greater than our assets.Our ability to meet our operating needs depends in large part on our ability to secure third party financing.We cannot provide any assurances that we will be able to obtain financing.See “December 31, 2010 Audited Consolidated Financial Statements.” WE HAVE SUSTAINED RECURRING LOSSES SINCE INCEPTION AND EXPECT TO INCUR ADDITIONAL LOSSES IN THE FORESEEABLE FUTURE. Our main operating subsidiary was formed in November 2003 and has reported annual net losses since inception.For our fiscal years ended December 31, 2010 and 2009 and the six months ended June 30, 2011 , we experienced losses of $2,496,892 , $1,473,225, and $495,522, respectively. As of June 30, 2011 we had an accumulated deficit of $11,260,118 .In addition, we expect to incur additional losses in the foreseeable future, and there can be no assurance that we will ever achieve profitability.Our future viability, profitability and growth depend upon our ability to successfully operate, expand our operations and obtain additional capital.There can be no assurance that any of our efforts will prove successful or that we will not continue to incur operating losses in the future. WE DO NOT HAVE SUBSTANTIAL CASH RESOURCES AND IF WE CANNOT RAISE ADDITIONAL FUNDS OR GENERATE MORE REVENUES, WE WILL NOT BE ABLE TO PAY OUR VENDORS AND WILL PROBABLY NOT BE ABLE TO CONTINUE AS A GOING CONCERN. As of June 30, 2011 our available cash balance was $ 592 .We will need to raise additional funds to pay outstanding vendor invoices and execute our business plan. We estimate that it will require an additional $ 500,000 to pay our outstanding vendor invoices and execute our business plan. Our future cash flows depend on our ability to enter into, and be paid under, contracts with merchants to provide our products to their customers.There can be no assurance that additional funds will be available when needed from any source or, if available, will be available on terms that are acceptable to us. We may be required to pursue sources of additional capital through various means, including joint venture projects and debt or equity financings.Future financings through equity investments will be dilutive to existing stockholders.Also, the terms of securities we may issue in future capital transactions may be more favorable for our new investors.Newly issued securities may include preferences, superior voting rights, the issuance of warrants or other convertible securities, which will have additional dilutive effects.Further, we may incur substantial costs in pursuing future capital and/or financing, including investment banking fees, legal fees, accounting fees, printing and distribution expenses and other costs.We may also be required to recognize non-cash expenses in connection with certain securities we may issue, such as convertible notes and warrants, which will adversely impact our financial condition and results of operations. Our ability to obtain needed financing may be impaired by such factors as the weakness of capital markets and the fact that we have not been profitable, which could impact the availability or cost of future financings.If the amount of capital we are able to raise from financing activities, together with our revenues from operations, is not sufficient to satisfy our capital needs, even to the extent that we reduce our operations accordingly, we may be required to cease operations. WE MAY NOT HAVE ACCESS TO THE FULL AMOUNT AVAILABLE UNDER THE COMMITTED EQUITY LINE FINANCING FACILITY. Although the equity line agreement with Southridge provides for access to up to $10 million, before Southridge is obligated to purchase any shares of our common stock pursuant to a draw down notice, certain conditions specified in the equity line purchase agreement must be met.Some of such conditions are not in our control.There is no guarantee that these conditions will be met nor is there any guarantee that any of the other conditions in the equity line purchase agreement will be met that would enable a drawdown of any portion of the amounts available under the equity line with Southridge. 7 THE LIMITED HISTORY OF OUR BUSINESS MAKES IT DIFFICULT TO EVALUATE AN INVESTMENT IN OUR COMPANY. Due to the early stage of our development, limited financial and other historical data is available for investors to evaluate whether we will be able to fulfill our business strategy and plans, including whether we will be able to achieve sales growth or meet our sales objectives.Further, financial and other limitations may force us to modify, alter, or significantly delay the implementation of such plans.Our anticipated investments include, but are not limited to, information systems, sales and marketing, research and development, distribution and fulfillment, customer support and administrative infrastructure.We may incur substantial losses in the future, making it extremely difficult to implement our business plans and strategies and sustain our then current level of operations.Furthermore, no assurances can be given that our strategy will result in an improvement in operating results or that our operations will become profitable. OUR BUSINESS MODEL IS UNPROVEN AND MAY ULTIMATELY PROVE TO BE COMMERCIALLY UNVIABLE. Because of our limited history of operations, we are unable to predict whether our business model will prove to be viable, whether the actual demand we anticipate for our products and services will materialize, whether demand for our products and services will materialize at the prices we expect to charge, or whether current or future revenue streams and/or pricing levels will be sustainable.There can be no assurances we will be able to achieve or sustain such revenue streams and/or pricing levels, the results of which could have a material, adverse effect on our business, financial condition and results of operations.Our ability to generate future revenues will depend on a number of factors, many of which are beyond our control, including, among other things, the risks described herein.Our likelihood of success must be considered in light of the problems, expenses, complications, delays, and disruptions typically encountered in forming a new management team, hiring and training new employees, expanding into new markets, application of GPS, telematics and wireless technology still in its infancy and the competitive environment in which we intend to operate. COMPETITION MAY INCREASE IN THE GPS DEVICE MARKET. We may in the future compete for potential customers with companies not yet offering GPS devices.Competition in the GPS related industry may increase in the future, partly due to the potentially rebounding economic situation in the United States and internationally.Increased competition could result in price reductions, reduced margins or loss of market share and greater competition for major merchants. 8 WE ARE DEPENDENT ON KAYODE ALADESUYI.OUR FAILURE TO RETAIN MR. ALADESUYI AND/OR ATTRACT NEW HIGHLY QUALIFIED MEMBERS TO OUR COMPANY’S MANAGEMENT TEAM WOULD ADVERSELY AFFECT OUR ABILITY TO GROW OR REMAIN IN OPERATION. Our success to date has largely been attributable to the skills and efforts of Kayode Aladesuyi, our Chief Executive Officer, President and Treasurer.Our growth and profitability will depend on our ability to strengthen our leadership infrastructure by recruiting and retaining qualified, experienced executive personnel.Competition in our industry for executive-level personnel is fierce, and there can be no assurance that we will be able to hire and retain other highly skilled executive employees, or that we can do so on economically feasible or desirable terms.The loss of Mr. Aladesuyi or our inability to hire and retain other such executives would have a material adverse effect on our business, financial condition and results of operations.In addition, the other members of our management team do not have substantial, if any, experience in the telematics industry. IF WE ARE UNABLE TO ATTRACT, TRAIN AND RETAIN HIGHLY QUALIFIED PERSONNEL, THE QUALITY OF OUR SERVICES MAY DECLINE AND WE MAY NOT SUCCESSFULLY EXECUTE OUR INTERNAL GROWTH STRATEGIES. Our success depends in large part upon our ability to continue to attract, train, motivate and retain highly skilled and experienced employees, including technical personnel.Qualified technical employees periodically are in great demand and may be unavailable in the time frame required to satisfy our customers’ requirements.While we currently have available technical expertise sufficient for the requirements of our business, expansion of our business could require us to employ additional highly skilled technical personnel. There can be no assurance that we will be able to attract and retain sufficient numbers of highly skilled technical employees in the future.The loss of personnel or our inability to hire or retain sufficient personnel at competitive rates of compensation could impair our ability to secure and complete customer engagements and could harm our business. WE ARE EXPOSED TO RISKS ASSOCIATED WITH THE ONGOING FINANCIAL CRISIS AND WEAKENING GLOBAL ECONOMY, WHICH INCREASE THE UNCERTAINTY OF CONSUMERS PURCHASING PRODUCTS AND/OR SERVICES. The effects of the global financial crisis and resulting economic downturn include, among other things, significant reductions in available capital and liquidity from banks and other providers of credit, substantial reductions and/or fluctuations in equity and currency values worldwide, and concerns that the worldwide economy has entered into or may enter into a further prolonged recessionary period. This financial crisis has adversely affected and may continue to materially adversely affect our customers’ access to capital and/or willingness to spend capital on our products, and/or their levels of cash liquidity and/or their ability and/or willingness to pay for products that they will order or have already ordered from us, or result in their ceasing operations. Further, we have experienced an increasing number of our customers, principally in emerging markets, requesting longer payment terms, lease or vendor financing arrangements, longer terms for the letters of credit securing purchases of our products, which could potentially negatively impact our orders, revenue conversion cycle, and cash flows. In seeking to reduce their expenses, we have also seen significant pressure from our customers to lower prices for our products as they try to improve their operating performance within their reduced budget levels. To the extent that we lower prices on our products and services, our orders, revenues, and gross margins may be negatively impacted. Additionally, certain emerging markets are particularly sensitive to pricing as a key differentiator. Where price is a primary decision driver, we may not be able to affectively compete or we may chose not to compete due to unacceptable margins. The potential effects of these economic factors are difficult to forecast and mitigate. As a consequence, our operating results for a particular period are difficult to predict, and, therefore, prior results are not necessarily indicative of results to be expected in future periods. Any of the foregoing effects could have a material adverse effect on our business, results of operations, and financial condition and could adversely affect our stock price. IF WE ARE NOT SUCCESSFUL IN THE CONTINUED DEVELOPMENT, INTRODUCTION, OR TIMELY MANUFACTURE OF NEW PRODUCTS, DEMAND FOR OUR PRODUCTS AND SERVICES COULD DECREASE SUBSTANTIALLY. We expect that a significant portion of our future revenue will be derived from sales of newly introduced products and services.The market for our products and services is characterized by rapidly changing technology, evolving industry standards, and changes in customer needs.Specifically, the GPS, telematics, and wireless industries are experiencing significant technological change and advancement, and the industry in which we operate may coalesce in support of one or more particular advanced technologies that our company does not possess.If we fail to modify or improve our products and services in response to changes in technology, industry standards or customer needs, our products and services could rapidly become less competitive or obsolete.We must continue to make significant investments in research and development in order to continue to develop new products, enhance existing products and achieve market acceptance for such products.However, there can be no assurance that development stage products will be successfully completed or, if developed, will achieve significant customer acceptance. 9 If we are unable to successfully develop and introduce competitive new products and services, and enhance our existing products and services, our future results of operations would be adversely affected.Our pursuit of necessary technology may require substantial time and expense, and we may need to license new technologies to respond to technological change.These licenses may not be available, desirable or contain acceptable terms.Development and manufacturing schedules for technology products are difficult to predict, and there can be no assurance that we will achieve timely initial customer shipments of new products.The timely availability of these products in volume and their acceptance by customers are important to our future success.We may experience delays in shipping certain of our products and, whether due to manufacturing delays, lack of market acceptance, delays in regulatory approval, or otherwise, they could have a material adverse effect on our business, financial condition and results of operations. WE WILL DERIVE A SIGNIFICANT PORTION OF OUR REVENUES FROM SALES OUTSIDE THE UNITED STATES, AND NUMEROUS FACTORS RELATED TO INTERNATIONAL BUSINESS ACTIVITIES WILL SUBJECT US TO RISKS THAT COULD, AMONG OTHER THINGS, AFFECT THE DEMAND FOR OUR PRODUCTS, NEGATIVELY AFFECTING OUR BUSINESS, FINANCIAL CONDITION OR RESULTS OF OPERATIONS. Part of our strategy will involve the pursuit of growth opportunities in a number of foreign markets.If we are not able to maintain or increase international market demand for our products, services and technologies, then we may not be able to achieve our financial goals. In many foreign markets, barriers to entry are created by long-standing relationships between potential customers and their local providers and protective regulations, including local content and service requirements.In addition, the pursuit of international growth opportunities requires significant efforts for an extended period before substantial revenues from these markets are realized.Our business could be adversely affected by a variety of uncontrollable and changing factors, including: ● Unexpected changes in legal or regulatory requirements; ● Difficulty in protecting our intellectual property rights in a particular foreign jurisdiction; ● Cultural differences in the conduct of business; ● Difficulty in attracting qualified personnel and managing foreign activities; ● Recessions in foreign economies; ● Longer payment cycles for and greater difficulties collecting accounts receivable; ● Export controls, tariffs, and other trade protection measures; ● Fluctuations in currency exchange rates; ● Nationalization, expropriation, and limitations on repatriation of cash; ● Social, economic, and political instability; ● Natural disasters, acts of terrorism, and war; ● Taxation; and ● Changes in laws and policies affecting trade, foreign investment, and loans. From inception through June 30, 2011, more than 80% of our revenue was from international partners who were purchasing initial products as part of their partnership program.Our partnership program is a white label program that allow us to brandour technology and software for our partners. We customize the technology (hardware and software) under their corporate brand, make software modification and changes to meet the individual local culture.Currently, 50% of our revenue now comes from the domestic market and the other 50% from foreign markets. We generate approximately 50% of our revenue from emerging markets in Africa and Middle East and SE. Asia. Some of the countries where we have generated significant portion of our revenue include Kenya, Tanzania, Nigeria, UAE, Indonesia, Turkey and Vietnam. Approximately 30% of ourfirst fiscalquarter revenue came from Nigeria while approximately 50% of our revenue in the second fiscalquarter came from Kenya and Tanzania. 10 WE RELY ON THIRD-PARTY RFID DEVICES WE INTEGRATED WITH OUR PRODUCT.THE LOSS OR INABILITY TO MAINTAIN LICENSES WITH SUCH THIRD-PARTIES COULD MATERIALLY, NEGATIVELY IMPACT OUR BUSINESS. We currently rely upon certain software licensed from third-parties, including software that is integrated with our internally developed software and used to perform key functions.Certain of these licenses, including our license with Google, are for limited terms and can be renewed only by mutual consent.In addition, these licenses may be terminated if we breach the terms of the license and fail to cure the breach within a specified period of time.There can be no assurance that such licenses will be available to us on commercially reasonable terms, if at all.The loss of or inability to maintain or obtain licenses on such third-party software could result in the discontinuation of, or delays or reductions in, product shipments unless and until equivalent technology is identified, licensed, and integrated with our software.Any such discontinuation, delay, or reduction would harm our business, results of operations, and financial condition. In addition, the third-party licenses that we may need to acquire in the future may not be exclusive, and there can be no assurance that our competitors will not obtain similar licenses and utilize such technology in competition with us.There can be no assurance that the vendors of certain technology that we may need to utilize in our products, will be able to provide such technology in the form we require, nor can there be any assurance that we will be able to modify our own products to adapt to changes in such technology.In addition, there can be no assurance that financial or other difficulties that may be experienced by such third-party vendors will not have a material adverse effect upon the technologies that may be incorporated into our products, or that, if such technologies become unavailable, we will be able to find suitable alternatives if we in fact need them.The loss of, or inability to maintain or obtain, any such software licenses could potentially result in shipment delays or reductions until equivalent software can be developed, identified, licensed and integrated, and could harm our business, operating results, and financial condition if we ultimately need to rely on such software. IF WE DO NOT CORRECTLY ANTICIPATE DEMAND FOR OUR PRODUCTS, WE MAY NOT BE ABLE TO SECURE SUFFICIENT QUANTITIES OR COST-EFFECTIVE PRODUCTION OF OUR PRODUCTS, OR WE COULD HAVE COSTLY EXCESS PRODUCTION OR INVENTORIES. We expect that it will become more difficult to forecast demand as we introduce and support multiple products and as competition in the market for our products intensifies.Significant unanticipated fluctuations in demand could cause the following problems in our operations: ● If demand increases beyond what we forecast, we would have to rapidly increase production.We would depend on suppliers to provide additional volumes of components, and those suppliers might not be able to increase production rapidly enough to meet unexpected demand. ● Rapid increases in production levels to meet unanticipated demand could result in higher costs for manufacturing and supply of components and other expenses.These higher costs could lower our profit margins.Further, if production is increased rapidly, manufacturing quality could decline, which may also lower our profit margins. ● If forecasted demand does not develop, we could have excess production resulting in higher inventories of finished products and components, which would use cash and could lead to write-offs of some or all of the excess inventories.Lower than forecasted demand could also result in excess manufacturing capacity at our facilities, which could result in lower margins. OUR SALES AND GROSS MARGINS FOR OUR PRODUCTS MAY FLUCTUATE OR ERODE. Our sales and gross margins for our products may fluctuate from quarter to quarter due to a number of factors, including product mix, competition, and unit volumes.In particular, the average selling prices of a specific product tend to decrease over that product’s life.To offset such decreases, we intend to rely primarily on obtaining yield improvements and corresponding cost reductions in the manufacture of existing products and on introducing new products that incorporate advanced features and, therefore, can be sold at higher average selling prices.However, there can be no assurance that we will be able to obtain any such yield improvements, or cost reductions, or introduce any such new products in the future.To the extent that such cost reductions and new product introductions do not occur in a timely manner or our products do not achieve market acceptance, our business, financial condition, and results of operations could be materially, adversely affected. 11 WE MAY NOT BE ABLE TO PROTECT OUR INTELLECTUAL PROPERTY RIGHTS AGAINST PIRACY OR THE INFRINGEMENT OF THE PATENTS THAT WE USEBY THIRD-PARTIES DUE TO THE DECLINING LEGAL PROTECTION GIVEN TO INTELLECTUAL PROPERTY. Preventing unauthorized use or infringement of intellectual property rights that we use is difficult.Piracy of our software represents a potential loss of significant revenue.While this would adversely affect our revenue from the United States market, the impact on revenue from abroad is more significant, particularly in countries where laws are less protective of intellectual property rights.Similarly, the absence of harmonized patent laws makes it more difficult to ensure consistent respect for patent rights.Moreover, future legal changes could make defending our intellectual property rights even more challenging.Continued enforcement efforts of our intellectual property rights may not affect revenue positively, and revenue could be adversely affected by reductions in the legal protection for intellectual property rights for software developers or by compliance with additional legal obligations impacting the intellectual property rights of software developers. WE RELY ON LIMITED INTELLECTUAL PROPERTY PROTECTION AS AN IMPORTANT ELEMENT OF COMPETITION. We currently have no trademark registration for any of our products. We rely on common law trademark rights to protect our unregistered trademarks. Common law trademark rights generally are limited to the geographic area in which the trademark is actually used, while a United States federal registration of a trademark enables the registrant to stop the unauthorized use of the trademark by any third party anywhere in the United States. We intend to register our trademarks in certain jurisdictions where our products are sold.The Company plans to register multiple trademarks with the USPTO.The trademarks being requested are being completed in connection with the LogiBoxx, GATIS, TrailerSeal, RFSeal, and MobileMANAGER products.The Company currently has licenses for several patents, however, to the extent we do not have patents on our products, another company may replicate one or more of our products. Although we seek to ensure that we do not infringe the intellectual property rights of others, there can be no assurance that third parties will not assert intellectual property infringement claims against us. THE LOSS OF ANY MEMBER OF OUR SENIOR MANAGEMENT TEAM OR A SIGNIFICANT NUMBER OF OUR MANAGERS COULD HAVE A MATERIAL ADVERSE EFFECT ON OUR ABILITY TO MANAGE OUR BUSINESS. Our operations depend heavily on the skills and efforts of our senior management team, our President and Chief Executive Officer.We will rely substantially on the experience of the management of our subsidiaries with regard to day-to-day operations.We face intense competition for qualified personnel, and many of our competitors have greater resources than we have to hire qualified personnel.The loss of any member of our senior management team or a significant number of managers could have a material adverse effect on our ability to manage our business. LIMITED LIABILITY OF DIRECTORS AND OFFICERS. The Company has adopted provisions to its Articles of Incorporation and Bylaws which limit the liability of its Officers and Directors, and provide for indemnification by the Company of its Officers and Directors to the full extent permitted by Nevada corporate law, which generally provides that its officers and directors shall have no personal liability to the Company or its stockholders for monetary damages for breaches of their fiduciary duties as directors, except for breaches of their duties of loyalty, acts or omissions not in good faith or which involve intentional misconduct or knowing violation of law, acts involving unlawful payment of dividends or unlawful stock purchases or redemptions, or any transaction from which a director derives an improper personal benefit.Such provisions substantially limit the shareholder’s ability to hold officers and directors liable for breaches of fiduciary duty, and may require the Company to indemnify its officers and directors. IF WE FAIL TO ESTABLISH AND MAINTAIN AN EFFECTIVE SYSTEM OF INTERNAL CONTROL, WE MAY NOT BE ABLE TO REPORT OUR FINANCIAL RESULTS ACCURATELY OR TO PREVENT FRAUD. ANY INABILITY TO REPORT AND FILE OUR FINANCIAL RESULTS ACCURATELY AND TIMELY COULD HARM OUR REPUTATION AND ADVERSELY IMPACT THE TRADING PRICE OF OUR COMMON STOCK. It may be time consuming, difficult and costly for us to develop and implement the internal controls and reporting procedures required by the Sarbanes-Oxley Act.We may need to hire additional financial reporting, internal controls and other finance personnel in order to develop and implement appropriate internal controls and reporting procedures.Effective internal control is necessary for us to provide reliable financial reports and prevent fraud.If we cannot provide reliable financial reports or prevent fraud, we may not be able to manage our business as effectively as we would if an effective control environment existed, and our business and reputation with investors may be harmed.In addition, if we are unable to comply with the internal controls requirements of the Sarbanes-Oxley Act, then we may not be able to obtain the independent accountant certifications required by such act, which may preclude us from keeping our filings with the SEC current and may adversely affect any market for, and the liquidity of, our common stock. 12 PUBLIC COMPANY COMPLIANCE MAY MAKE IT MORE DIFFICULT FOR US TO ATTRACT AND RETAIN OFFICERS AND DIRECTORS. The Sarbanes-Oxley Act and new rules subsequently implemented by the SEC have required changes in corporate governance practices of public companies.As a public company, we expect these new rules and regulations to increase our compliance costs and to make certain activities more time consuming and costly.As a public company, we also expect that these new rules and regulations may make it more difficult and expensive for us to obtain director and officer liability insurance in the future and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage.As a result, it may be more difficult for us to attract and retain qualified persons to serve on our board of directors or as executive officers. Risks Related to Our Common Stock THERE IS ONLY A VOLATILE LIMITED MARKET FOR OUR COMMON STOCK. Recent history relating to the market prices of public companies indicates that, from time to time, there may be periods of extreme volatility in the market price of the Company’s securities due to factors unrelated to the operating performance of the Company, or announcements concerning the condition of the Company, especially for stock quoted on the OTCBB.In the last 52 week period, the common stock was quoted on the OTCBB from a high closing price of $0.068 to a low closing price of $0.005 per share.See “Market for Common Equity, Related Stockholder Matter and Issuer Purchases of Equity Securities.”General market price declines, market volatility, especially for low priced securities, or factors related to the general economy or specifically to the Company in the future could adversely affect the price of the common stock. With the low price of the common stock, securities placement by the Company could be very dilutive to existing stockholders, thereby limiting the nature of future equity placements. WE HAVE NEVER PAID DIVIDENDS AND WE DO NOT ANTICIPATE PAYING DIVIDENDS IN THE FUTURE. We do not believe that we will pay any cash dividends on our common stock in the future.We have never declared any cash dividends on our common stock, and if we were to become profitable, it would be expected that all of such earnings would be retained to support our business.Since we have no plan to pay cash dividends, an investor would only realize income from his investment in our shares if there is a rise in the market price of our common stock, which is uncertain and unpredictable. WE ARE SUBJECT TO PENNY STOCK REGULATIONS AND RESTRICTIONS. The SEC has adopted regulations that generally define penny stocks to be an equity security that has a market price less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exemptions.As a penny stock, our common stock may become subject to Rule 15g-9 under the Securities Exchange Act of 1934, as amended (“Exchange Act”), or the “Penny Stock Rule.”This rule imposes additional sales practice requirements on broker-dealers that sell such securities to persons other than established customers and “accredited investors” (generally, individuals with a net worth in excess of $1,000,000 or annual incomes exceeding $200,000, or $300,000 together with their spouses).For transactions covered by Rule 15g-9, a broker-dealer must make a special suitability determination for the purchaser and have received the purchaser’s written consent to the transaction prior to sale.As a result, this rule may affect the ability of broker-dealers to sell our securities and may affect the ability of purchasers to sell any of our securities in the secondary market. For any transaction involving a penny stock, unless exempt, the rules require delivery, prior to any transaction in a penny stock, of a disclosure schedule prepared by the SEC relating to the penny stock market.Disclosure is required to be made regarding sales commissions payable to both the broker-dealer and the registered representative and current quotations for the securities.Finally, monthly statements are required to be provided disclosing recent price information for the penny stock held in the account and information on the limited market in penny stock. Our common stock might not qualify for exemption from the penny stock restrictions.In any event, even if our common stock were exempt from the penny stock restrictions, we would remain subject to Section 15(b)(6) of the Exchange Act, which gives the SEC the authority to restrict any person from participating in a distribution of penny stock, if the SEC finds that such a restriction would be in the public interest. 13 AS AN ISSUER OF “PENNY STOCK,” THE PROTECTION PROVIDED BY THE FEDERAL SECURITIES LAWS RELATING TO FORWARD LOOKING STATEMENTS DOES NOT APPLY TO US. Although federal securities laws provide a safe harbor for forward-looking statements made by a public company that files reports under the federal securities laws, this safe harbor is not available to issuers of penny stocks.As a result, the Company will not have the benefit of this safe harbor protection in the event of any legal action based upon a claim that the material provided by the Company contained a material misstatement of fact or was misleading in any material respect because of the Company’s failure to include any statements necessary to make the statements not misleading.Such an action could hurt our financial condition. ADDITIONAL SHARES OF OUR AUTHORIZED CAPITAL STOCK WHICH ARE ISSUED IN THE FUTURE WILL DECREASE EQUITY OWNERSHIPPERCENTAGES OF EXISTING SHAREHOLDERS, COULD ALSO BE DILUTIVE TO EXISTING SHAREHOLDERS, AND COULD DELAY OR PREVENT A CHANGE OF CONTROL OF OUR COMPANY. We are authorized to issue up to 480,000,000 shares of common stock, and our board of directors has the sole authority to issue unissued authorized stock without further shareholder approval.To the extent that additional common shares are issued in the future, they will decrease existing shareholders’percentage equity ownership and, depending upon the prices at which they are issued, could be dilutive to existing shareholders. YOUR OWNERSHIP INTEREST MAY BE DILUTED AND THE VALUE OF OUR COMMON STOCK MAY DECLINE BY EXERCISING THE PUT RIGHT PURSUANT TO OUR EQUITY CREDIT AGREEMENT. Effective July 1, 2011, we entered into a $10,000,000 Equity Credit Agreement with Southridge Partners II, LP.Pursuant to the Equity Credit Agreement, when we deem it necessary, we may raise capital through the private sale of our common stock to Southridge at a price equal to 92% of the average of the lowest closing bid price of our common stock of any two trading days, consecutive or inconsecutive, during the five (5) trading day period immediately following the date our put notice is delivered.Because the put price is lower than the prevailing market price of our common stock, to the extent that the put right is exercised, your ownership interest will be diluted. WE ARE REGISTERING AN AGGREGATE OF 28,000, We are registering an aggregate of 28,000,000 shares of common stock under the registration statement of which this prospectus forms a part for issuance pursuant to the Equity Credit Agreement.The 28,000,000shares of our common stock will represent approximately 13.4% of our shares outstanding immediately after our exercise of the put right.The sale of these shares into the public market by Southridge could depress the market price of our common stock. SOUTHRIDGE WILL PAY LESS THAN THE THEN-PREVAILING MARKET PRICE FOR OUR COMMON STOCK. The common stock to be issued to Southridge pursuant to the Equity Credit Agreement will be purchased at a 8% discount to the average of the lowest closing price of the common stock of any two trading days, consecutive or inconsecutive, during the five consecutive trading days immediately following the date of our notice to Southridge of our election to put shares pursuant to the Equity Credit Agreement.Southridge has a financial incentive to sell our common stock immediately upon receiving the shares to realize the profit equal to the difference between the discounted price and the market price.If Southridge sells the shares, the price of our common stock could decrease.If our stock price decreases, Southridge may have a further incentive to sell the shares of our common stock that it holds. These sales may have a further impact on our stock price. 14 FORWARD LOOKING STATEMENTS Information included or incorporated by reference in this Prospectus may contain forward-looking statements. This information may involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from the future results, performance or achievements expressed or implied by any forward-looking statements.Forward-looking statements, which involve assumptions and describe our future plans, strategies and expectations, are generally identifiable by use of the words “may,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend” or “project” or the negative of these words or other variations on these words or comparable terminology. This Prospectus contains forward-looking statements, including statements regarding, among other things, (a) our projected sales and profitability, (b) our technology, (c) our manufacturing, (d) the regulations to which we are subject, (e) anticipated trends in our industry and (f) our needs for working capital. These statements may be found under “Management’s Discussion and Analysis or Plan of Operations” and “Business,” as well as in this Prospectus generally.Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors, including, without limitation, the risks outlined under “Risk Factors” and matters described in this Prospectus generally.In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this Prospectus will in fact occur. USE OF PROCEEDS The Selling Security Holder is selling all of the shares of our common stock covered by this prospectus for their own account.Accordingly, we will not receive any proceeds from the resale of the common stock.However, we will receive proceeds from any sale of the common stock under the Equity Credit Agreement to Southridge.We intend to use the net proceeds received for working capital or general corporate needs. DETERMINATION OF OFFERING PRICE Our common stock is currently quoted on the OTCBB under the symbol “ECDC.OB.”The proposed offering price of the Put Shares is $0.016, which is the closing bid price of our common stock on August 15, 2011, as reported by the OTCBB.The selling security holder may sell shares in any manner at the current market price. MARKET FOR OUR COMMON STOCK (a) Market Information Our common stock is currently quoted on the OTCBB under the symbol “ECDC.OB.”The Company’s shares commenced trading on or about August 6, 2003.The following chart is indicative of the fluctuations in the stock prices: Quarterended LowPrice HighPrice March 31, 2009 $ $ June 30, 2009 $ $ September 30, 2009 $ $ December 31, 2009 $ $ March 31, 2010 $ $ June 30, 2010 $ $ September 30, 2010 $ $ December 31, 2010 $ $ March 31, 2011 $ $ June 30, 2011 $ $ (b) Holders As of August 15, 2011, the Company had approximately 469 stockholders of record.This figure does not include those shareholders whose certificates are held in the name of brokers-dealers, “street name” or other nominees. (c) Dividend Policy We have never declared dividends or paid cash dividends on our common stock.We intend to retain and use any future earnings for the development and expansion of our business and do not anticipate paying any cash dividends on the common stock in the foreseeable future.The declaration of dividends will be at the discretion of the board of directors and will depend upon the Company’s earnings, financial position, general economic conditions and other pertinent factors. (d) Securities authorized for issuance under equity compensation plans. Not applicable. 15 MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION Forward Looking Statements The Company is including the following cautionary statement in thisRegistration Statementfor any forward-looking statements made by, or on behalf of, the Company.Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance and underlying assumptions and other statements which are other than statements of historical facts.Certain statements contained herein are forward-looking statements and accordingly involve risks and uncertainties which could cause actual results or outcomes to differ materially from those expressed in the forward-looking statements.Our expectations, beliefs and projections are expressed in good faith and are believed by us to have a reasonable basis, including without limitation, management’s examination of historical operating trends, data contained in our records and other data available from third parties, but there can be no assurance that management’s expectation, beliefs or projections will result or be achieved or accomplished. In addition to other factors and matters discussed elsewhere herein, the following are important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements: technological advances by our competitors, changes in health care reform, including reimbursement programs, changes to regulatory requirements relating to environmental approvals for the treatment of infectious medical waste, capital needs to fund any delays or extensions of development programs, delays in the manufacture of new and existing products by us or third party contractors, market acceptance of our products, the loss of any key employees, delays in obtaining federal, state or local regulatory clearance for new installations and operations, changes in governmental regulations, availability of capital on terms satisfactory to us. We are also subject to numerous Risk Factors relating to manufacturing, regulatory, financial resources and personnel as described in “Risk Factors.”We disclaim any obligation to update any forward-looking statements to reflect events or circumstances after the date hereof. Plan of Operation EarthSearch, based in Atlanta, Georgia, has created the world’s first integration of RFID and GPS technology. EarthSearch is an international provider of supply chain management solutions offering real-time visibility in the supply chain with integrated RFID/GPS and other telemetry products.These solutions help businesses worldwide to increase asset management, provide safety and security, increase productivity, and deliver real-time visibility of the supply chain through automation. We experienced a sudden reversal of our revenue growth in the 4th quarter of 2008 as the real estate market and global economy came to a halt. A significant number of our customers declared bankruptcy or defaulted on their account. New business opportunities ceased and our sales plummeted. These events forced us to take dramatic steps and business decisions that resulted in substantial reductions of revenue for the years 2009 and 2010. Based on our internal research, the board and management made the decision to change the business focus and product portfolio. We concluded that simply offering GPS devices, which we believed would become a commodity, exposed the company and its shareholders to potential failure. We accelerated R&D operations and began the development of wireless communication between GPS and RFID devices. We shut down most of our commercial operations due to the economic conditions and expanded R&D. Our internal research showed GPS solutions will become inadequate for business needs and the market would demand or require more sophisticated solutions for asset management, workforce optimization and security. RFID technology was growing at significant rate and a combination of both technologies was inevitable. Management seized the opportunity of the slow economy to develop the world’s first solution for continuous visibility of assets and become a global leader in offering such an integrated solution. We are also continuing to utilize the technology to provide other applications such as oil pipeline monitoring We completed our product development in the first quarter of 2010, and began commercial beta tests in the summer of 2010. We officially launched our new business and product portfolio in 4th quarter of 2010. We immediately saw revenue growth as 60% of our 2010 revenue came in the 4th quarter of 2010. We outperformed our entire 2010 revenue levels in the 1st quarter of 2011 and we expect to continue to see significant increases in revenue throughout 2011. We are currently engaged in numerous pilot projects with several major organizations , including but not limited to the following partners and customers: G3 enterprises (Gallo Wines), Tanzania Revenue Authority through Utrack, Servpro in Arizona, Interactive Group in UAE and Pakistan, Belfor in Canada, Utrack in Canada,Cnord in Russia and Conctena in Switzerland. We have also expanded our product offering into military logistics As part of our growth strategy, we launched an aggressive sales network development program in the summer of 2010.As of the end of the 2nd quarter 2011 we have more than 15 distribution partners in 5 geographic regions (Southeast, Asia, Africa, South and North America). We launched a new web site reflecting our new business, products and solutions. We launched our first commercial ecommerce site (www.shop.earthsearch.us) in the 2nd quarter of 2011. Part of our strategy is to implement a merger and acquisition plan as a part of the 2011 growth strategy. We will focus on targeting those GPS firms with a concentration of clients with advanced supply chain solution needs. As aforementioned, on October 23, 2011, the Company acquired 51% of Rogue Paper pursuant to the Rogue PaperShareExchange Agreement.The Company will also seek joint venture opportunities where its technology will have significant impact on the success of the opportunities. 16 Results of Operations For the Three Months Ended June 30, 2011 and 2010 Revenues For the three months ended June 30, 2011, our revenue was $206,014, compared to $13,471 for the same period in 2010, representing an increase of 1,429%. This increase in revenue was directly attributable to the Company’s decision to change its business focus and product portfolio in 2010 from simply marketing GPS devices to developing full-fledged supply chain solutions which include RFID technologies, other supply chain and warehouse solutions, as well as the expansion of marketing activities to develop a global distribution network for its new product portfolios.Management believes these changes will result in greater stability and long term growth for the Company. Revenues are generated from three separate but related offerings, RFID/GPS product sales, consulting services, and user fees for GATIS – our advanced web based asset management platform.We generated revenues from product sales of $76,732 and $7,783 for the three months ended June 30, 2011 and 2010, respectively.Revenues for consulting services were $116,000 for the three months ended June 30, 2011 compared to $600 for the three months ended June 30, 2010.User fees were $13,281 and $5,088 for the three months ended June 30, 2011 and 2010, respectively. Operating Expenses For the three months ended June 30, 2011, operating expenses were $ 431 , 174 compared to $ 637 , 469 for the same period in 2010, a decrease of 32 . 4 %. This decrease was primarily caused by accounting fees decreased from $28,655 to $3,797, payroll expenses decrease from $355,598 to $73,856, sales and marketing expenses decreased from $74,329 to $8,179, research and development costs decreased from $20,146 to $0, and amortization of research and development costs decreased from $53,389 to $37,033 , offset by an increase in cost of revenue of $105,061 . The increase of cost of revenue is directly attributable to the increase in revenues and resulted in a gross margin of 42.6% for the three months ended June 30, 2011. Net Loss We generated a net loss of $240,589 for the three months ended June 30, 2011 compared to $606,365 for the same period in 2010, a decrease of 60.3%.Interest expense was $21,938 and $24,579 for the three months ended June 30, 2011 and 2010, respectively.Included in the net loss for the three months ended June 30, 2011 and 2010 was a gain on the disposal of assets of $0 and $1,260, respectively.The loss for the three months ended June 30, 2011 and 2010 was reduced by non-controlling interests’ share of the net loss of EarthSearch of $6,509 and $42,223, respectively. For the Six Months Ended June 30, 2011 and 2010 Revenues For the six months ended June 30, 2011, our revenue was $370,092, compared to $22,574 for the same period in 2010, representing an increase of 1,539%. This increase in revenue was directly attributable to the Company’s decision to change its business focus and product portfolio in 2010 from simply marketing GPS devices to developing full-fledged supply chain solutions which include RFID technologies, other supply chain and warehouse solutions, as well as the expansion of marketing activities to develop a global distribution network for its new product portfolios.Management believes these changes will result in greater stability and long term growth for the Company. Revenues are generated from three separate but related offerings, RFID/GPS product sales, consulting services, and user fees for GATIS – our advanced web based asset management platform.We generated revenues from product sales of $169,630 and $8,749 for the six months ended June 30, 2011 and 2010, respectively.Revenues for consulting services were $167,500 for the six months ended June 30, 2011 compared to $600 for the six months ended June 30, 2010.User fees were $32,962 and $13,225 for the six months ended June 30, 2011 and 2010, respectively. Operating Expenses For the six months ended June 30, 2011, operating expenses were $ 821 , 231 compared to $1,1 49 , 976 for the same period in 2010, a decrease of 28 . 6 %. This decrease was primarily caused by accounting fees decreased from $53,730 to $3,936, payroll expenses decrease from $641,731 to $256,721, sales and marketing expenses decreased from $85,028 to $15,060, research and development costs decreased from $79,534 to $0, and amortization of research and development costs decreased from $106,778 to $74,067 , offset by an increase in cost of revenue of $145,849 . The increase of cost of revenue is directly attributable to the increase in revenues and resulted in a gross margin of 54.6% for the six months ended June 30, 2011. Net Loss We generated a net loss of $478,199 for the six months ended June 30, 2011 compared to $1,130,491 for the same period in 2010, a decrease of 57.7%.Interest expense was $44,383 and $45,377 for the six months ended June 30, 2011 and 2010, respectively.Included in the net loss for the six months ended June 30, 2011 and 2010 was a loss on the disposal of assets of $0 and $21,779, respectively.The loss for the six months ended June 30, 2011 and 2010 was reduced by non-controlling interests’ share of the net loss of EarthSearch of $17,323 and $42,223, respectively. 17 Year Ended December 31, 2010 Compared to the Year Ended December 31, 2009 Revenue For the year ended December 31, 2010, our revenue was $129,248, compared to $147,193 for the same period in 2009, representing a decrease of 12.2%. This decrease in revenue was primarily attributable to the effects of the economy, the deficiency in working capital to provide for marketing the Company’s products, and the Company’s decision to change its business focus and product portfolio from simply marketing GPS devices to developing full-fledged supply chain solutions which include RFID technologies, other supply chain and warehouse solutions, as well as the expansion of marketing activities to develop a global distribution network for its new product portfolios.Management believes these changes, while resulting in significant short term increases in invested resources and cost of operations, will result in greater stability and long term growth for the Company. Gross Profit For the year ended December 31, 2010, our gross profit was $47,675, compared to $87,871 for the same period in 2009, representing a decrease of 45.7%. This decrease in our gross profit resulted primarily from increases in our cost of revenue related to various pilot projects started in the 4th quarter of 2010 and the decrease in revenue of $17,945. Selling, General and Administrative Expenses For the year ended December 31, 2010, selling, general and administrative expenses were $2,404,804 compared to $1,498,889 for the same period in 2009, an increase of 60.4%. This increase was primarily caused by accounting fees increased from $0 to $89,278, compensation for board members increased from $110,000 to $170,000, professional fees related to public company compliance and investor relations increased from $0 to $182,285, sales and marketing expenses increased from $22,311 to $107,630, research and development costs increased from $200,837 to $333,971, and salary expenses increased from $775,290 to $1,408,008. Our salary expenses increased significantly in 2010 over the same period in 2009 due to the addition of sales and marketing staff and the conducting of beta tests for our integrated GPS/RFID solution.Additionally, we hired regional managers in each region of the country and as well as a Director of partner relationships to help expand our distribution network internationally. Our accounting and financial expenses increased significantly because we had 2007, 2008 and 2009 financial reports audited simultaneously while also filing consolidated financial reports, thus causing our account and audit fees to increase significantly for the year 2010. Further, we had various fees associated with our acquisition, including but not limited to, legal fees, the hiring of an investor relations firms to support our merger agreement, transfer agent fees and other related costs causing us to incur significant expenses. The lack of immediate success in the marketing and promotion of our Integrated GPS/RFID product in 2010 coupled with our inability to raise significant capital, caused us to terminate all of the employees hired in 2010 to the develop our marketing program. Net Loss We generated net losses of $2,496,892 for the year ended December 31, 2010 compared to $1,473,225 for the same period in 2009, an increase of 69.5%.Included in the net loss for the year ended December 31, 2010 was a loss on the conversion of debt of $66,157, loss on the purchase of non-controlling interest of $55,849 and interest expense of $108,550, reduced by non-controlling interests’ share of the net loss of EarthSearch of $112,507. Liquidity and Capital Resources Overview For the six months ended June 30, 2011 and 2010, we funded our operations through financing activities consisting of private placements of equity securities with outside investors and loans from related parties, while for the six months ended June 30, 2010 our funding also included loans from unrelated parties. Our principal use of funds during the six months ended June 30, 2011 and 2010 has been for working capital and general corporate expenses. Liquidity and Capital Resources during the six months ended June 30, 2011 compared to the six months ended June 30, 2010 As of June 30, 2011, we had cash of $592 and a working capital deficit of $3,666,845.The Company generated a negative cash flow from operations of $187,530 for the six months ended June 30, 2011 compared to cash used in operations of $561,668 for the six months ended June 30, 2010. The negative cash flow from operating activities for the six months ended June 30, 2011 is primarily attributable to the Company's net loss from operations of $495,522, offset by noncash depreciation and amortization of $79,890, stock issued for services of $131,250, accrued interest on loans payable of $42,129 and net cash from changes in operating assets and liabilities of $54,723. 18 The negative cash flow from operating activities for the six months ended June 30, 2010 is primarily attributable to the Company's net loss from operations of $1,172,714, offset by noncash depreciation and amortization of $114,860,, loss on disposal of assets of $21,779, stock issued for services of $40,000, in-kind contribution of services of 297,846, accrued interest on loans payable of $38,625 and net cash from changes in operating assets and liabilities of $97,936. The decrease in investing activities is attributable the purchase of equipment of $5,791 during the six months ended June 30, 2010 while no purchases were made in 2011 and the proceeds received and payments of escrow deposits in the six months ended June 30, 2010. Cash generated from our financing activities was $186,844 for the six months ended June 30, 2011, compared to $493,800 during the comparable period in 2010. This decrease was primarily attributed to the proceeds from the issuance of common stock, a decrease from $123,000 to $103,000, proceeds from loans payable to related parties, a decrease from $158,785 to $130,419, proceeds from loans payable to unrelated parties, a decrease from $321,425 to $0, offset by the repayments of loans payable to related parties, a decrease from $109,410 to $46,575. We will require additional financing during the current fiscal year according to our planned growth activities. In July 2011, we received proceeds from private placements of 2,830,776 shares of our common stock to unrelated shareholders of $52,800 and $5,000 from the issuance of convertible promissory notes. The convertible promissory note was issued for $5,000 to Anis Sherali, a related party and a member of the board of directors, on July 19, 2011. The note was issued at 9% annual interest rate and became due on July 31, 2011.The note was not paid and has since been converted into 500,000 shares of common stock of the Company. Due to changes in our business plans in 2008 and resulting lack of cash flows, at June 30, 2011, we are in default of a $450,000 note payable to Azfar Haque plus accrued interest of $133,055 for a total indebtedness of $533,055 and a $80,000 note payable to Rainmaker Global plus accrued interest of $42,125 for a total indebtedness of $122,125.We are currently in negotiations with both note holders to cure the defaults, which may include conversion of some or all of the debt to common stock. On July 1, 2011, we entered into an Equity Purchase Agreement (the “Equity Purchase Agreement”) with Southridge.Pursuant to the Equity Purchase Agreement, Southridge shall commit to purchase up to Ten Million Dollars ($10,000,000) of our common stock over the course of twenty four (24) months commencing the effective date of the initial Registration Statement (as defined below) covering the Registrable Securities pursuant to the Equity Purchase Agreement. The put option price is ninety-two percent (92%) of the average of two lowest closing prices of any two applicable trading days during the five (5) trading day period preceding the date a put notice is delivered to Southridge in a manner provided by the Equity Purchase Agreement.We are obligated to file a registration statement (the “Registration Statement”) with the U.S. Securities and Exchange Commission (the “SEC’) to cover the Registrable Securities no later than forty-five (45) days after the execution of the Equity Purchase Agreement. Liquidty and Capital Resources during the year ended December 31, 2010 compared to the year ended December 31, 2009 As of December 31, 2010, the Company had cash of $1,278 and a deficit in working capital of $3,863,250 compared to cash of $766 and working capital deficit of $3,025,646 at December 31, 2009.We have historically met our cash needs through a combination of cash flows from operating activities and proceeds from private placements of our securities and loans from related and unrelated parties.Our cash requirements are generally for selling, general and administrative activities and the purchase of inventories. Our operating activities generated a deficit cash flow of approximately $1,060,618 for the year ended December 31, 2010, compared to $784,005 during 2009.The principal elements of cash flow from operations for the year ended December 31, 2010 included a net loss of $2,496,892, offset by depreciation and amotization expense of $197,112, stock issued in lieu of cash compensation of $183,159, in-kind contribution of services of $347,846, and decreased investment in operating working capital elements of $585,124. The negative cash flow from operating activities for the year ended December 31, 2009 included a net loss of $1,473,225, offset by depreciation and amortization expense of $220,887, stock issued in lieu of cash compensation of $68,500, bad debt expense of $66,587 loss on disposal of assets of $12,180, and decreased investment in operating working capital elements of $321,066. Cash provided by our investing activities was $68,246 for the year ended December 31, 2010, compared to $158,434 used in investing activities for the same period in 2009.This increase of $226,680 was primarily due the receipt of funds for reimbursement of escrow deposits of $220,000. Cash generated from our financing activities was $992,884 for the year ended December 31, 2010, compared to $943,177 during the comparable period in 2009.This increase was primarily attributed to the proceeds from the issuance of common stock, an increase from $524, 997 to $656,125, proceeds from loans payable to related parties, a decrease from $435,197 to $264,823, proceeds from laons payable to unrelated parties, an increase from $125,000 to $376,931, offset by the repayments of loans payable to related parties, an increase from $141,997 to $281,995. 19 Going Concern Due to the uncertainty of our ability to meet our current operating and capital expenses, our independent auditors included an explanatory paragraph in their report on the consolidated financial statements for the year ended December 31, 2010 regarding concerns about our ability to continue as a going concern. Our consolidated financial statements contain additional note disclosures describing the circumstances that lead to this disclosure by our independent auditors. Our unaudited consolidated financial statements have been prepared on a going concern basis, which assumes the realization of assets and settlement of liabilities in the normal course of business. Our ability to continue as a going concern is dependent upon our ability to generate profitable operations in the future and/or to obtain the necessary financing to meet our obligations and repay our liabilities arising from normal business operations when they become due. The outcome of these matters cannot be predicted with any certainty at this time and raise substantial doubt that we will be able to continue as a going concern. Our unaudited consolidated financial statements do not include any adjustments to the amount and classification of assets and liabilities that may be necessary should we be unable to continue as a going concern. There is no assurance that our operations will be profitable. Our continued existence and plans for future growth depend on our ability to obtain the additional capital necessary to operate either through the generation of revenue or the issuance of additional debt or equity. Off-Balance Sheet Arrangements We currently have no off-balance sheet arrangements that have or are reasonably likely to have a current or future material effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. Critical Accounting Policies The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make a number of estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements. Such estimates and assumptions affect the reported amounts of revenues and expenses during the reporting period. We base our estimates on historical experiences and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions and conditions. We continue to monitor significant estimates made during the preparation of our financial statements. On an ongoing basis, we evaluate estimates and assumptions based upon historical experience and various other factors and circumstances. We believe our estimates and assumptions are reasonable in the circumstances; however, actual results may differ from these estimates under different future conditions. Our significant accounting policies are can also be found in Note 2 of our financial statements. While all of these significant accounting policies impact the Company’s consolidated financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on the Company and require management to use a greater degree of judgmentand estimates. We believe that the estimates and assumptions that are most important to the portrayal of our consolidated financial condition and results of operations, in that they require subjective or complex judgments, form the basis for the accounting for the valuation accounts receivable, inventory, revenue recognition, impairment of long-lived assets, and stock-based compensation. We believe estimates and assumptions related to these critical accounting policies are appropriate under the circumstances; however, should future events or occurrences result in unanticipated consequences, there could be a material impact on our future consolidated financial conditions or results of operations. We suggest that our significant accounting policies be read in conjunction with this Management's Discussion and Analysis of Financial Condition. Accounts Receivable The Company grants unsecured credit to commercial and governmental customers in the United States and abroad.Accounts receivable are recorded at the invoiced amount, net of an allowance for doubtful accounts.The allowance for doubtful accounts is the Company’s best estimate of the amount of probable credit losses in the Company’s existing accounts receivable.The Company determines the allowance based on historical write-off experience, customer specific facts and economic conditions Outstanding account balances are reviewed individually for collectability.Account balances are charged off against the allowance after all means of collection have been exhausted and the potential for recovery is considered remote.The Company does not have any off-balance sheet credit exposure to its customers. Inventories Inventories are stated at the lower of cost or market (“LCM”).The Company uses the first-in-first-out (“FIFO”) method of valuing inventory.Inventory consists primarily of finished goods and accessories for resale. 20 Revenue Recognition The Company generates revenue through three processes: (1) Sale of its RFID/GPS products, (2) Fees for consulting services provided to its customers, and (3) Service Fees for the use of its advanced web based asset management platform. · Revenue for RFID/GPS products is recognized when shipments are made to customers.The Company recognizes a sale when the product has been shipped and risk of loss has passed to the customer. · Revenue for consulting services is recognized when the services have been performed. · Revenue for service fees is recognized ratably over the term of the use agreement. Impairment or Disposal of Long-Lived Assets The Company accounts for the impairment or disposal of long-lived assets according to ASC 360 “Property, Plant and Equipment”. ASC 360 clarifies the accounting for the impairment of long-lived assets and for long-lived assets to be disposed of, including the disposal of business segments and major lines of business. Long-lived assets are reviewed when facts and circumstances indicate that the carrying value of the asset may not be recoverable. When necessary, impaired assets are written down to estimate fair value based on the best information available. Estimated fair value is generally based on either appraised value or measured by discounting estimated future cash flows. Considerable management judgment is necessary to estimate discounted future cash flows. Accordingly, actual results could vary significantly from such estimates. Stock-Based Compensation The Company accounts for Employee Stock-Based Compensation under ASC 718 “Compensation – Stock Compensation”, which addresses the accounting for transactions in which an entity exchanges its equity instruments for goods or services, with a primary focus on transactions in which an entity obtains employee services in share-based payment transactions. ASC 718-10 is a revision to SFAS No. 123, "Accounting for Stock-Based Compensation," and supersedes Accounting Principles Board ("APB") Opinion No. 25, "Accounting for Stock Issued to Employees," and its related implementation guidance. ASC 718-10 requires measurement of the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value of the award (with limited exceptions). Incremental compensation costs arising from subsequent modifications of awards after the grant date must be recognized. The Company accounts for stock-based compensation awards to non-employees in accordance with ASC 505-50 “Equity-Based Payments to Non-Employees” ("ASC 505-50"). Under ASC 505-50, the Company determines the fair value of the warrants or stock-based compensation awards granted as either the fair value of the consideration received or the fair value of the equity instruments issued, whichever is more reliably measurable. Any stock options issued to non-employees are recorded in expense and additional paid-in capital in shareholders' equity/(deficit) over the applicable service periods using variable accounting through the vesting dates based on the fair value of the options at the end of each period. The Company has not granted any stock options as of June 30, 2011. Off-Balance Sheet Arrangements We currently have no off-balance sheet arrangements that have or are reasonably likely to have a current or future material effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. 21 DESCRIPTION OF BUSINESS Overview The Company, through its majority owned subsidiary, EarthSearch, offers a portfolio of GPS devices, RFID interrogators, integrated GPS/RFID technologies and Tag designs.These solutions help businesses worldwide to increase asset management, provide safety and security, increase productivity, and deliver real-time visibility of the supply chain through automation.EarthSearch is an international provider of GPS and telemetric devices, applications and solutions for both consumer and commercial markets.EarthSearch developed and created devices which feature the world’s first wireless communication between RFID and GPS technologies.These devices provide real-time visibility of assets and goods in transit as well providing specialized security applications for sea ports, shipyards, and power and energy plants. EarthSearch GPS devices offer trucking fleet owners an array of security, safety and convenience features for both consumer and commercial fleets. EarthSearch offerings such as LogiBoxx, LogiBoxxRF and HALO are vehicle and supply chain management solutions.The products are designed to be easily installed into any type of vehicle, including automobiles, construction equipment, trucks, buses and other mobile machinery.Customers can use these proprietary devices to address their specific needs, such as (i) substantially reducing the risk of assets being lost, stolen or misrouted,(ii) managing a commercial vehicle or fleet or (iii) precisely tracking the location of a company’s goods, inventory and/or vehicles in real-time. Additionally, EarthSearch has developed SchoolsConnects - the first school transportation solution and class attendance monitoring system utilizing integrated GPS/RFID technology.This unique solution is designed to provide real-time visibility and security of students traveling on scheduled school bus routes, as well as provide parents with real time notification when students miss classes.This unprecedented technology monitors the real-time status of students as they enter and exit school buses and class rooms.SchoolConnect can provide real-time alerts to parents and schools when a student gets on the bus or off the bus.Alerts are sent when and if a student exits at the wrong bus stop, or should a student fail to get on or off the bus at a scheduled location. The SchoolConnect system provides real-time notification to parents with hand-held devices, such as smart phones, as well as communicationbetween parents and teachers. Company History The Company was incorporated under the laws of the State of Florida on May 27, 1994, under the name Plantastic Corp., to engage in the business of purchasing and operating a tree farm and nursery.The Company was unsuccessful in this venture and in March 1997, the Company amended its articles of incorporation, reorganized its capital structure and changed its name to Viva Golf, USA Corp.The Company then acquired the assets of Viva Golf, USA Corp., a Delaware corporation, which consisted of a golf equipment marketing plan and other related assets.The Company unsuccessfully engaged in the business of golf club manufacturing and marketing and ceased those operations in 1998. The Company acquired 100% of the issued and outstanding shares of common stock of Lifekeepers International, Inc. in exchange for 1,000,000 of the Company’s newly issued shares under an Agreement and Plan of Reorganization on October 22, 1998.In connection with this acquisition, the Company changed its name to Lifekeepers International, Inc.On May 29, 2003, the Company changed its name to East Coast Diversified Corporation and changed its domicile to Nevada.During 2001, the Company discontinued its operations, and remained inoperative until April 26, 2006. On April 26, 2006, the Company entered into a definitive Share Exchange Agreement (the “Agreement”) to acquire 100% of the issued and outstanding shares of Miami Renaissance Group, Inc. (“MRG”), a privately-owned Florida corporation, in exchange for the issuance of 4,635,000 restricted shares of the Company’s common stock and 167,650 preferred stock designated as Series A Convertible Preferred Stock (the “Preferred Stock”).The Company’s officers and directors, who did not own any shares of common stock of the Company prior to this Agreement, were also the majority shareholders of MRG.The Agreement was adopted by the unanimous consent of the Company’s Board of Directors (the “Board”) and written consent of the majority shareholders of the Company.Further, it was approved by unanimous consent of MRG’s Board of Directors and by written consent of the majority shareholders of MRG. Pursuant to the Agreement, the Company issued a total of 4,635,000 shares of common stock and 167,650 shares of Preferred Stock to the shareholders of the MRG in exchange for 20,500,000 shares of MRG, which represented 100% of the issued and outstanding shares of MRG.Following the closing of the Agreement, the shareholders of MRG owned approximately 63.75% of the Company’s issued and outstanding shares of common stock. On February 20, 2008, the Company entered into a Stock Sale Agreement (the “Stock Sale Agreement”), pursuant to which the Company agreed to sell and MRG Acquisition Corp. (a Delaware corporation formed for the purpose of acquiring MRG, hereinafter “MRGA”) agreed to acquire 100% of the capital stock of MRG (“MRG Shares”), representing substantially all of the assets of the Company, in consideration for the forgiveness of liabilities in the amount of $1,051,471 owed by the Company to certain affiliated persons. On April 6, 2009, the Board unanimously adopted and the consenting stockholders approved a resolution to effectuate a one-for-one hundred (1:100) reverse stock split (the “Reverse Split”) of the Company’s common stock.On June 29, 2009, the Company was notified by NASDAQ that has it had received the necessary documentation to process the Reverse Split and issue a new symbol (ECDC).The Reverse Split became effective on June 30, 2009. 22 EarthSearch Transactions On December 18, 2009, the Company’s former principal stockholders, Frank Rovito, Aaron Goldstein and Green Energy Partners, LLC (collectively, the “Sellers”), entered into a Securities Purchase Agreement(the “Purchase Agreement”)withKayode Aladesuyi (the “Buyer”), pursuant to which the Sellers, beneficial owners of an aggregate of6,997,150 shares of the Company’s common stock (the “Sellers’ Shares”), agreed to sell and transfer the Sellers’ Shares to the Buyer for total consideration ofThree Hundred Thousand Dollars ($300,000.00).The Purchase Agreement also provided that the Company would enter into a share exchange agreement with EarthSearch. On January 15, 2010, the Company entered into a Share Exchange Agreement (the “Share Exchange Agreement”)with EarthSearch Communications International, Inc. (“EarthSearch”), pursuant to which the Company agreed to issue 35,000,000 shares of the Company’s restricted common stock to the shareholders of EarthSearch.On April 2, 2010, EarthSearch consummated all obligations under the Share Exchange Agreement.In accordance with the terms and provisions of the Share Exchange Agreement, the Company acquired 93.49% of the issued and outstanding common stock of EarthSearch.As a result of the execution and closing of the Purchase Agreement and Share Exchange Agreement, our principal business became the business of EarthSearch (the “Share Exchange”).The Board passed a resolution electing the new Board members and appointing new management of the Company and effectively resigning as their last order of business. The Share Exchange is being accounted for as an acquisition and recapitalization.EarthSearch is the acquirer for accounting purposes and, consequently, the assets and liabilities and the historical operations that are reflected in the consolidated financial statements herein are those of EarthSearch.The accumulated deficit of EarthSearch was also carried forward after the acquisition. EarthSearch was founded in November 2003 as a Georgia corporation.The company subsequently re-incorporated in Delaware on July 8, 2005.The operations of its former wholly-owned subsidiary, EarthSearch Localizacao de Veiculos, Ltda in Brazil, were discontinued during 2007. On December 31, 2010, the Company acquired 1,800,000 additional shares of EarthSearch from a non-controlling shareholder in exchange for 439,024 shares of the Company’s common stock.As of August 2, 2011, the Company owns 99% of the issued and outstanding stock of EarthSearch. Our Strategy EarthSearch, based in Atlanta, Georgia, has created the world’s first integration of RFID and GPS technology.EarthSearch is an international provider of supply chain management solutions offering real-time visibility in the supply chain with integrated RFID/GPS and other telemetry products.These solutions help businesses worldwide to increase asset management, provide safety and security, increase productivity and deliver real-time visibility of the supply chain through automation. We experienced a sudden reversal of our revenue growth in the 4th quarter of 2008, as the real estate market and global economy came to a halt.A significant number of our customers declared bankruptcy or defaulted on their account.New business opportunities ceased and our sales plummeted.These events forced us to take dramatic steps and business decisions that resulted in substantial reductions of revenue for the years 2009 and 2010. Based on our internal research, the Board and management made the decision to change the business focus and product portfolio.We concluded that simply offering GPS devices, which we believed would become a commodity, exposed the Company and its shareholders to potential failure.We accelerated research and development operations and began the development of wireless communication between GPS and RFID devices.We shut down most of our commercial operations due to the economic conditions and expanded R&D. Our internal research showed GPS solutions will become inadequate for business needs and the market would demand or require more sophisticated solutions for asset management, workforce optimization and security.RFID technology was growing at significant rate and a combination of both technologies was inevitable.Management seized the opportunity of the slow economy to develop the world’s first solution for continuous visibility of assets and become a global leader in offering such an integrated solution.We are also continuing to utilize the technology to provide other applications such as oil pipeline monitoring. Part of our research and development activities includes development of the wireless protocol between GPS and RFID, the development of a software platform that will allow users to manage assets remotely. In addition we also researched various applications of the technology including applications in the relevant industries, its social utilization, and its impact of with regards to schools and child safety. Overa twoyear period, we successfully developed the communication protocol between GPS and RFID. We developed the GATIS Platform for commercial application and The SchoolConnect Platform for the school system.We researched current school transportation management programs, related costs, safety issues associated with student bus riders.We developed an application of our technology that provides real time tracking of students getting on or off the school bus or skipping classes.This technology will allow parents to monitor the safety of their children and will also provide statistical data on student behavior in order to help school administrators and parents become more actively involved in a child’s education. 23 For our commercial application we researched industries with the most significant problems related to mobile assets and that rely on those assets for revenue, such as the shipping industry, restoration industry and oil and gas transporters. The application is primarily focused on providing real time information regarding the monitoring and management of traveling assets, inventory and personnel. We have spent approximately $534,000 over thelast two fiscalyears in software, hardware, research and development costs and expenditures. We completed our product development in the first quarter of 2010, and began commercial beta tests in the summer of 2010.We officially launched our new business and product portfolio in 4th quarter of 2010.We immediately saw revenue growth, as 60% of our 2010 revenue came in the 4th quarter of 2010.We outperformed our entire 2010 revenue levels in the first quarter of 2011 and as of June 30, 2011, our second quarter revenue outgrew our first quarter revenue.We are currently engaged in numerous pilot projects with several major organizations.We have also expanded our product offering into military logistics. As part of our growth strategy, we launched an aggressive sales network development program in the summer of 2010.As of the end of the second quarter 2011, we have 18 distribution partners in 5 geographic regions (Southeast, Asia, Africa, South and North America).We launched a new web site reflecting our new business, products and solutions. We will launch our first commercial ecommerce site in the 2nd quarter of 2011. The market for our products is maturing globally and is well diversified. We recently delivered products to customers in such places as California, Arizona, Canada, Nigeria, Dubai, Tanzania, Kenya, Switzerland, UK and several other markets including Russia, Vietnam and Turkey.The Company is not substantially dependent on any one customer. We intend to continue to grow the market for our products and a s part of our 2011 growth strategy, we intend to implement a merger and acquisition plan, with a focus on targeting those GPS firms with a concentration of clients with advanced supply chain solution needs. As aforementioned, on October 23, 2011 the Company acquired 51% of Rogue Paper, pursuant to the Rogue Paper Share Exchange Agreement. The Companywill continue to seek joint venture opportunities where its technology will have significant impact on the success of the opportunities. Our revenues are principally derived from three sources product sales, consulting services, and user fees for GATIS, our advanced web based asset management platform. Our consulting services revenue is derived from solution design and account set up. Every client, customer or partner has a specific application for which they intend to use or sell our technology. In almost all the cases, the use of this technology requires customization. We provide system analysts that design how the technology can bedelivered for its desired intention. Most of our current consulting and services revenue comes from the white labeling and customization of systems for our partners. We also charge consulting fees for designing solution for clients on behalf of our partners. Additionally, we derive revenue for performing the initial setup for clients with large assets and fleets. GATIS user access fees are based on the type of solution a client desires to be implemented. Applications utilizing active tags generally cost less because active tags are used on a limited number of larger assets and require less data usage. Fees for this can range from $29.99 to $39.99 per month. An application utilizing our passive RFID solution which is generally used to monitor a large number of individual assets and requires large amounts of data, will incurhigher service fees that may range between $39.99 to $84.99 per month depending the volume of individual assets that are monitored. Products and Services LogiBoxx Logiboxx is the world’s first vehicle tracking device with an embedded radio frequency (RF) module.LogiBoxx provides the ability to perform the dual functions of an RFID solution by communicating directly with RF tags, while also creating a wireless gateway between mobile RFID solution and a backend server to function as a fleet management solution. GATIS GATIS (Global Asset Tracking and Identification System) is an advanced web based asset management platform.It incorporates several applications and vertical market that integrates GPS and RFID data into their operation and business.GATIS is a web-based application that allows for the management of integrated GPS/RFID at the hardware level.It is a necessary application for the management of assets in transit. EarthSearch’s LogiBoxx solution, when used with our GATIS application, utilizes integrated RFID and GPS data, delivered in real time, under the most complex data analysis and business logic process, to achieve decisions needed by governments and businesses to accomplish critical organization objective. Bridging the communication between GPS/RFID and integrating with sensor technology creates solutions that challenge the imagination.We are the creator of the world’s first wireless communication between GPS and RFID interrogators and we solve complex business security, logistics and operational issues. We engage our customers from strategic planning to implementation to make the customer’s desired solution a reality.EarthSearch provides professional services in key areas to ensure successful delivery of the desired solution to the customer.We begin with a clearly defined project objective, creating easy to understand scope of work and project design that clearly explains how we will accomplish our customer’s desired solution. 24 Our solutions include RFID implementation for various industries and vertical markets utilizing global standards such as Electronic Product Code General 2 standards, 2.4ghz active RFID platforms with proprietary protocols.We utilize passive and semi-passive, as well as active, tags to create integrated solutions for our clients that will meet the desired objectives.Our expertise in the integration of GPS with RFIDallows us to create hybrid solutions that can result in solutions once considered impossible, such as implementation of Active/Passive RFID applications in the same solution. Whatever the industry, EarthSearch uses its proprietary wireless communication between GPS and RFID, integrated with sensor technology, to deliver the most advanced Auto ID solutions in the market.Our proprietary GATIS software uses integrated RFID/GPS data with intelligent business logic to deliver solution and information for business decisions. Additionally, EarthSearch has completed the development SchoolConnect and has begun to monetize the product.We have delivered the SchoolConnect product to customers in Nigeria and United Emirates and we are currently in discussion for pilot programs in school systems in Atlanta GA and Newark NJ.SchoolConnect is the first school bus security solution with integrated GPS/RFID technology.This unique solution is designed to provide real-time visibility and security of students traveling on scheduled school bus routes.This unprecedented technology monitors the real-time status of students as they enter and exit school buses. SchoolConnect can provide real-time alerts to parents and schools when a student gets on the bus or off the bus.Alerts are sent when and if a student exit at the wrongbus stop, or should a student fail to get on or off the bus at a scheduled location.The SchoolConnectsystem provides real-time notification to parents with hand-held devices, such as smart phones and has been sold in areas such as Nigeria, Dubai and United Emirates We currently sell LogiBoxx RF, TrailerSeal, RFSeal, Trailer ID Tags and Handheld RFID Readers, however, our products can be used to deliver several applications for several vertical industries. We have begun to recruit personnel in critical areas such as sales and operations with the hiring of a new sales director. We now have extensive network of partners with pilot projects implemented on the ground in numerous countries. We are now in the commercialization stage of our operations and have begun to monetize of our technology. Over the next twelve months we plan to increase our marketing and brand awareness by social networking as well the implementation a weekly newsletter updating specific industry targets about the progress of our applications as we develop them. Intellectual Properties Patents and Other Proprietary Properties The patent under publication NO US-2009-0069954-A1 was assigned to the Company in 2009, by Mr. Kayode Aladesuyi, our Chairman and Chief Executive Officer.Mr. Aladesuyi also holds a patent and has a patent pending relating to our technology.These patents are licensed directly to the Company by Mr. Aladesuyi.Further, the Company has licensing agreements, dated September 1, 2010, with two entities for various patents issued in the United States and internationally. Trademarks The Company plans to register multiple trademarks with the USPTO.They are LogiBoxx, GATIS, TrailerSeal, RFSeal, and MobileMANAGER. DESCRIPTION OF PROPERTY The principal business offices of the Company are located at 120 Interstate North Parkway Suite 445, Atlanta, Georgia, 20853, and our telephone number at that address is (770) 953-4184.We currently lease approximately 4,500 square feet of generic office space for $4,796 per month.This lease expired on June 30, 2011, and was immediately renewed for a six month extension.The Company will consider renewing the prior lease or seek a new office location at the beginning of the 2012 fiscal year.This space is utilized for office purposesand it is our belief that the space is adequate for our immediate needs.Additional space may be required as we expand our business activities.We do not foresee any significant difficulties in obtaining any required additional facilities. LEGAL PROCEEDINGS We are currently not involved in any litigation that we believe could have a materially adverse effect on our financial condition or results of operations. There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company or any of our subsidiaries, threatened against or affecting our company, our common stock, any of our subsidiaries or of our company’s or our company’s subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. 25 DIRECTORS AND EXECUTIVE OFFICERS The following table sets forth the names and ages of all our directors and executive officers and our key management personnel as of November 1 , 2011.All of our directors serve until the next annual meeting of stockholders and until their successors are elected and qualified, or until their earlier death, retirement, resignation or removal.Executive officers serve at the discretion of the board of directors, and are elected or appointed to serve until the next board of directors meeting following the annual meeting of stockholders.Also provided is a brief description of the business experience of each director and executive officer and the key management personnel during the past five years and an indication of directorships held by each director in other companies subject to the reporting requirements under the Federal securities laws. Name Age Positions Since Kayode A. Aladesuyi 51 Chief Executive Officer, President, Interim Chief Financial Officer and Chairman April 2, 2010 Frank Russo 53 Director April 2, 2010 Edward H. Eppel 68 Director April 2, 2010 Anis D. Sherali 61 Director April 2, 2010 Biography of Directors and Officers Kayode A. Aladesuyi, a founder of EarthSearch, was appointed, and has served as Chairman of the Board of Directors, Chief Executive Officer, President and Interim Chief Financial Officer of East Coast Diversified Corp since April 2, 2010.Mr. Aladesuyi held similar positions with EarthSearch since January 2004.Prior to joining EarthSearch, Mr. Aladesuyi was the founder , Chief Executive Officer, and President of PlanetLink Communications, Inc. which engaged in the development of satellite-enabled products based on GPS technology and provision of monitoring services in the United States from 1999 to 2003 Mr. Aladesuyi resigned from PlanetLink Communications to establish EarthSearch. He has a B.S. degree in accounting from Alabama State University. The Company believes that Mr. Aladesuyi’s technical and management expertise will contribute to the Company’s development of its own infrastructure and growth as a public company. Frank Russo has been a a Director since April 2, 2010. Mr. Russo has been representing various manufacturers, including FIFA, Kappa and KangaROOS, consulting with their sales and marketing departments throughout Metro NY/NJ and the Mid-Atlantic regions from 2003 through the present. Mr. Russo served as the President of Gladiator Sales, a regional marketing and sales company that represented Puma North America ($500+ million in sales) throughout New England, Mid-Atlantic and the Metro NY/NJ regions. Prior to Gladiator Sales, Mr. Russo managed a sales division for Diadora, an Italian sporting goods manufacturer from 199 to 2003. Mr. Russo has a B.S. degree in business administration from Saint Michael’s College. The Company believes that Mr. Russo’s extensive experience managing in sales and marketing will help steer the Company’s growth and development. Edward H. Eppel was appointed as a Director on April 2, 2010, and had served as a Director of EarthSearch since October 2009.Mr. Eppel serves as the vice president of LPS Ind., a leading manufacturer of special printed flexible films for the Medical/Food/Beverage manufacturing industries, with sales in both North America and Europe, a position he has held since 1995 through the present. Mr. Eppel was the founder and served as president of RAE Container Inc., a manufacturer of corrugated products, molded form, cushioning and protective materials for Air/Sea/Ground shipments, from 1986 to 1995 Mr. Eppel and RAE Container Inc., merged with LPS in 1997. Mr. Eppel is a “Lifetime” member of the IOPP (Institute of Packaging Professionals) and served as the President of the Meadowlands chapter from 1975 to 1979. Mr. Eppel also served as president of the Society of Packaging and Handling Engineers from 1969 to 1975, while also with serving as chairman of Morris County Municipality Utilities Authority (NJ) for the past 25 years. This public utility serves more than 500,000 residents with water and a complete recycling program reducing landfill waste by over 50%. Mr. Eppel has a B.S. degree in industrial management from Rutgers University. The Company believes that Mr. Eppel’s considerable experience with the shipping and manufacturing business will help the Company’s sales and application of its technology in such industries. Anis D. Sherali was appointed as a Director on April 2, 2010, and had served as a Director of EarthSearch since June 2009.Mr. Sherali is currently the president/CEO of Energy Consulting Group and has assisted numerous electric utility clients analyze and solve optimization problems related to electric utility operations and economic dispatch, a position he has held since 2000 His responsibilities include the preparation of engineering feasibility analyses of alternative power supply sources, long-range planning studies for generation and transmission systems, software development related to power supply planning and utility rate analysis.Mr. Sherali has more than 25 years of experience in power supply planning and pooling evaluations, wheeling and coordination analysis, electric utility rates, finance and accounting, contract negotiations, generation analysis, utility operations and dispatch, economic and regulatory support and power supply consulting with numerous clients in more than 15 states.Mr. Sherali has a masters degree in industrial management from Georgia Tech. The Company believes that Mr. Sherali’s technical and managerial expertise will help steer the Company’s growth and development . 26 Our directors hold office until the earlier of their death, resignation or removal by shareholders, or until their successors have been qualified. Officers are appointed by the board of directors and serve at the discretion of the board of directors or until their earlier resignation or removal.Any action required can be taken at any annual or special meeting of stockholders of the corporation which may be taken without a meeting, without prior notice and without a vote, if consent of consents in writing setting forth the action so taken, shall be signed by the holders of the outstanding stock having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted and shall be delivered to the corporation by delivery to its registered office, its principle place of business, or an officer or agent of the corporation having custody of the book in which the proceedings of meetings are recorded. EXECUTIVE COMPENSATION The following table sets forth all of the compensation awarded to, earned by or paid to (i) each individual serving as our principal executive officer and principal financial officer during our last completed fiscal year; and (ii) each other individual that served as an executive officer during the fiscal year ended December 31, 2010 and who received in excess of $100,000 in the form of salary and bonus during such fiscal year (collectively, the Named Executives). Position Year Salary Bonus Stock Awards (6) Option Awards Non-Equity Incentive Plan Compensation All Other Compensation Total Kayode Aledesuyi, Chairman, $ $
